This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TONY SCARBOROUGH,

 3                  Plaintiff-Appellant,

 4   v.                                                                                 NO. 34,483
 5
 6   C&S PARTNERSHIP; DAK
 7   PARTNERSHIP, LLC; RSC
 8   CSP, LLC; AND JOHN
 9   DOES 1, 2, 3, & 4,

10                  Defendants-Appellees.

11 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
12 Francis J. Mathew, District Judge

13 Carlos Scarborough
14 Albuquerque, NM

15 for Appellant

16 Walcott & Henry PC
17 Charles V. Henry
18 Santa Fe, NM

19 for Appellees

20                                 MEMORANDUM OPINION

21 VIGIL, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal

3 has been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.



6                                              _____________________________
7                                              MICHAEL E. VIGIL, Chief Judge

8 WE CONCUR:



 9 ___________________________________
10 JONATHAN B. SUTIN, Judge



11 ___________________________________
12 M. MONICA ZAMORA, Judge




                                           2